Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 & 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al (MENG, Z. et al. "Background clean-up in Brillouin microspectroscopy of scattering medium." Optics express 22.5 (2014): 5410-5415.)(Meng)  in view of Magill et al (US PAT 5,172,383)(Magill).
Regarding Claims 1 & 2, Meng discloses a system for performing spectroscopy, comprising: 
 an optical assembly comprising: 
an optical source (Fig. 1(a), box labeled 532nm) configured to generate light at one or more frequencies to be directed to a target; 
at least one optical filter (Fig. 1(b), Iodine cell) configured to select desired light signals coming from the target, which is a notch filter; and 
a virtually imaged phased array (Fig. 1(b), VIPA 1) coupled to the at least one optical filter;
Meng fails to explicitly disclose wherein the at least one optical filter comprises an etalon and at least one reflecting surface external to the etalon, the at least one 
However, Magill teaches a notch filter (6) comprising: 
wherein the at least one optical filter comprises an etalon (7 & 8) and at least one reflecting surface (9) external to the etalon, the at least one reflecting surface being configured to redirect to the etalon, at least once, an incident beam reflected from the etalon (See fig. 1);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Meng with wherein the at least one optical filter comprises an etalon and at least one reflecting surface external to the etalon, the at least one reflecting surface being configured to redirect to the etalon, at least once, an incident beam reflected from the etalon because such a notch filter provides advantages such as, tenability, polarization independence, low loss, and utilizes readily available optics. 

Regarding Claim 3, Meng as modified by Magill discloses the aforementioned. Meng further discloses using a solid state laser ((Lasermate Group Inc.; model: GMSL-532-100FHA, Section 2, Experimental approach) but does not explicitly disclose using an optical source comprises a diode laser or a semiconductor laser;
However, Meng discloses using a diode laser source in future uses (Section 4, Discussion);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Meng as modified by Magill with the optical source comprises a 
Regarding Claim 4, Meng as modified by Magill discloses the aforementioned. Further, Meng discloses wherein the virtually imaged phased array is coupled to an imager (Fig. 1(a), CCD) configured to detect the desired light signals.
Regarding Claim 5, Meng as modified by Magill discloses the aforementioned. Further, Meng discloses wherein the system further comprises another filter (Fig. 1(b), 532 line filter), and configured to reduce a noise background in the light generated by the optical source;
Meng fails to explicitly disclose the another filter is positioned between the optical source and the target;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Meng as modified by Magill with the another filter is positioned between the optical source and the target because moving or adding a band-pass filter to filter unwanted wavelengths coming from the light source illuminated on the sample would reduce the noise in the detection and thus improve the measurement. 
	Regarding Claim 12, Meng as modified by Magill discloses the aforementioned. Further, Meng discloses wherein the at least one optical filter is configured to provide an extinction of undesired light signals at a level of at least 30 dB (Section 2, Experimental Approach, last paragraph).
Claim 13, Meng as modified by Magill discloses the aforementioned. Further, Magill discloses wherein the desired light signals and undesired light signals are separated by a wavelength of approximately 1 nanometer or less (Fig. 2). As can be seen the desired signal (the side modes next to 22) and the undesired signal (22) are separated by less than 1nm.
Regarding Claims 14 & 15, Meng as modified by Magill discloses the aforementioned. Magill teaches that the etalon has a finesse of about 80 (Column 6, lines 14-17) and shows in fig. 1 the light reflecting twice from the external reflector but fails to explicitly disclose wherein the etalon has a finesse of less than about 20, and the at least one reflecting surface is configured to redirect to the etalon at least 3 different incident beams reflected from the etalon; and wherein the etalon has a finesse of more than about 5, and the at least one reflecting surface is configured to redirect to the etalon at most 5 different incident beams reflected from the etalon;
However, this is merely optimization and the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Further, it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Meng as modified by Magill with wherein the etalon has a finesse of less than about 20, and the at least one reflecting surface is configured to redirect to the etalon at least 3 different incident beams reflected from the etalon; and wherein the 
Regarding Claim 16, Meng as modified by Magill discloses the aforementioned but fails to explicitly disclose wherein the optical source is coupled to a band-pass filter that has a free spectral range that is based at least in part on a free spectral range of the etalon;
However, this is merely optimization and the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Meng as modified by Magill with wherein the optical source is coupled to a band-pass filter that has a free spectral range that is based at least in part on a free spectral range of the etalon because would allow for the easy adjustment of both the FSR of the etalon and the band-pass filter.  
Regarding Claim 17, Meng discloses a system for performing spectroscopy, comprising:
at least one optical filter (Fig. 1(b), Iodine cell) configured to select separate light signals from an incident beam; and 
a virtually imaged phased array (Fig. 1(b), VIPA 1) coupled to the at least one optical filter;

However, Magill teaches a notch filter (6) comprising: 
wherein the at least one optical filter comprises an etalon (7 & 8) and at least one reflecting surface (9) external to the etalon, the at least one reflecting surface being configured to redirect to the etalon, at least once, an incident beam reflected from the etalon (See fig. 1);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Meng as modified by Magill with wherein the optical filter comprises an etalon and at least one reflecting surface external to the etalon, the at least one reflecting surface being configured to redirect to the etalon, at least once, a reflected beam from the etalon because such a notch filter provides advantages such as, tenability, polarization independence, low loss, and utilizes readily available optics.
Regarding Claim 18, Meng as modified by Magill discloses the aforementioned but fails to explicitly disclose another etalon configured to redirect to the etalon the reflected beam;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Meng as modified by Magill with another etalon configured to redirect to the etalon the reflected beam because etalons in series reflecting light back . 
Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng in view of Magill and further in view of Hädrich (US PAT 7,489,715) (Hadrich).
Regarding Claims 6 & 7, Meng as modified by Magill discloses the aforementioned but fails to explicitly disclose wherein the another filter is a band-pass filter comprising another etalon and at least one other reflecting surface external to the etalon, the at least one other reflecting surface being configured to redirect to the another etalon, at least once, a beam transmitted through the another etalon; and wherein the band-pass filter comprises a plurality of etalons;
However, Hadrich teaches a band-pass filter (1, 2, 3, & 5) comprising another etalon (Fig. 1, 2) and at least one other reflecting surface (5) external to the etalon, the at least one other reflecting surface being configured to redirect to the another etalon, at least once, a beam transmitted through the another etalon. The semi-transparent mirror (5) will reflect some of the light back into the resonator multiple times; and 
wherein the band-pass filter comprises a plurality of etalons (2 & 3, Column 3, lines 20-21 & 33-38);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Meng as modified by Magill with wherein the another filter is a band-pass filter comprising another etalon and at least one other reflecting surface external to the etalon, the at least one other reflecting surface being configured to redirect to the another etalon, at least once, a beam transmitted through the another etalon; and 
Regarding Claim 8, Meng as modified by Magill discloses the aforementioned but fails to explicitly disclose wherein the system further comprises a computer configured to control at least the optical source;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Meng as modified by Magill and Hadrich with wherein the system further comprises a computer configured to control at least the optical source because using a computer to control the optical source allows for quick, accurate, and easy tuning of the laser and can automate the adjustment of the laser due to error detection from feedback. 
Regarding Claim 9, Meng as modified by Magill discloses the aforementioned but fails to explicitly disclose the computer is further figured to adapt an output of the optical source to match a frequency of the band-pass filter;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Meng as modified by Magill and Hadrich with the computer is further figured to adapt an output of the optical source to match a frequency of the band-pass 
	Regarding Claim 10, Meng as modified by Magill discloses the aforementioned. Further, Hadrich teaches  wherein the computer is further configured to tune the at least one optical filter using by controlling an orientation of the etalon relative to the incident beam or by controlling a temperature sampled by the etalon (Column 5, lines 41-52).
Regarding Claim 11, Meng as modified by Magill discloses the aforementioned but fails to explicitly disclose wherein the system further comprises an enclosure configured to adapt the temperature over a range approximately between 20C and 50C;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Meng as modified by Magill and Hadrich with wherein the system further comprises an enclosure configured to adapt the temperature over a range approximately between 20C and 50C because temperature fluctuation has detrimental effects on optics and the measurements performed with them and thus stabilizing the temperature improves the measurement performed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jonathon Cook
AU:2886
May 7, 2021 



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886